Opinion

PER CURIAM.
The habeas court dismissed the petition for a writ of habeas corpus that was filed by the petitioner, Dion M. Henry, and then denied his petition for certification to appeal from that dismissal. After careful review of the record and briefs, we conclude that the petitioner has not demonstrated that the issues are debatable among jurists of reason, that a court could resolve the issues in a different manner or that the questions raised deserve encouragement to proceed further. See Lozada v. Deeds, 498 U.S. 430, 431-32, 111 S. Ct. 860, 112 L. Ed. 2d 956 (1991); Simms v. Warden, 230 Conn. 608, 616, 646 A.2d 126 (1994).
The appeal is dismissed.